Citation Nr: 1752990	
Decision Date: 11/17/17    Archive Date: 11/22/17

DOCKET NO.  10-25 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a skin disorder, claimed as chloracne, to include as due to herbicide exposure.

2.  Entitlement to an increased evaluation for a left knee disorder, to include increased evaluations based on limitation of motion and instability. 

3.  Entitlement to an effective date prior to March 20, 2009, for the grant of a total disability evaluation based upon individual unemployability  (TDIU) due to service-connected disabilities.

REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney at Law


ATTORNEY FOR THE BOARD

N. Whitaker, Associate Counsel
INTRODUCTION

The Veteran served on active duty with the U.S. Navy from May 1966 to April 1969 as an aircraft electrician, and October 1983 to June 1988 as an advanced utilities man.  His tour of duty included a period of service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) from a November 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  The RO in Roanoke, Virginia, currently has jurisdiction over the Veteran's claim.

In March 2013, the Board, in part, denied the Veteran's claim for an increased rating for left knee degenerative joint disease.  

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (the Court).  

The Board's March 2013 decision also remanded the issues of entitlement to service connection for chloracne and TDIU benefits, among other issues.  

A June 2014 rating decision also granted entitlement to TDIU benefits, effective March 20, 2009.  The Veteran has indicated that he is not satisfied with the effective date for the grant of TDIU benefits.  

In a December 2016 Memorandum decision, the court vacated and remanded the part of the September 2015 Board decision regarding the Veteran's claim for entitlement to a separate disability rating of 10 percent disabling, but no higher, for DJD of the left knee as manifested by limitation of flexion, effective August 5, 2014.  The decision also denied the Veteran's claim for entitlement to an evaluation in excess of 10 percent for service-connected DJD of the left knee based on instability.  On review, CAVC found that the Board erred in failing to discuss favorable evidence, specifically the May 2012 examiner's finding that the appellant experienced pain on flexion at 0 degrees, or before he began to flex.  

At the time of the court decision, the following issues were subject to the September 2015 BVA Remand Decision; entitlement to a compensable rating for service-connected open-angle glaucoma with ocular hypertension prior to October 29, 2013, and in excess of 10 percent thereafter; entitlement to an effective date prior to March 25, 2009, for the grant of entitlement to service connection for open-angle glaucoma with ocular hypertension; entitlement to service connection for claimed chloracne, to include as due to herbicide exposure; and entitlement to a TDIU due to a service-connected disability prior to March 20, 2009.  As to the issues regarding open-angle glaucoma, a statement of the case was issued in September 2015, however, the Veteran failed to perfect an appeal within 60 days of its issuance.  Therefore, the Board does not have jurisdiction over the claims related to open-angle glaucoma.  The remaining issues have returned to the Board for appellate review.

The Veteran has claimed entitlement to service connection for chloracne.  However, the record reflects that the Veteran does not suffer from chloracne but that he has been diagnosed with a number of other skin disabilities.  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009) (citing Clemons v. Shinseki, 23 Vet. App. 1 (2009) (noting that a claimant may identify the benefit sought by referring to a body part or system or by describing symptoms of the disability).  As such, the issue has been restated on the title page of this decision.  

The issue of entitlement to a waiver of recovery of overpayment of VA compensation benefits was noted as subject to a separate Board decision and was not addressed in the CAVC decision.  


FINDINGS OF FACT

1.  The preponderance of the evidence fails to show that the Veteran has a current diagnosis of chloracne.  It also fails to show any other skin condition or injury that was incurred in, caused or aggravated by active service, or was manifested within one year of discharge.

2.  Throughout the appellate period, the Veteran's service-connected DJD of the left knee has not been productive of moderate recurrent subluxation or instability, ankylosis, or, malunion of the tibia and fibula.

3.  From March 29, 2012, the Veteran's DJD of the left knee was manifested by limitation of extension to 5 degrees, with evidence of pain at 5 degrees; it was not manifested by extension limited to 10 degrees or higher.

4.  Prior to August 5, 2014, the left knee was manifested by osteoarthritis with painful motion.   

5.  Throughout the pendency of this claim, the Veteran's left knee disability has not been manifested by flexion limited to 30 degrees or less.

6.  A claim of entitlement to increased evaluations, to include TDIU benefits, was not received prior to March 20, 2009.  The record contains no evidence or communication prior to March 20, 2009, that could reasonably be interpreted to be a formal or informal claim for entitlement to TDIU benefits.


CONCLUSIONS OF LAW

1.  The criteria for service connection for chloracne have not been met. 38 U.S.C.A. §§ 1110 , 1116, 1131, 5107 (West 2015); 38 C.F.R. §§ 3.102 , 3.303, 3.307, 3.309 (2017).

2.  The criteria for an evaluation in excess of 10 percent for the service-connected DJD of the left knee manifested by moderate lateral instability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, DC 5257 (2017).

3.  From March 29, 2012, the criteria for a separate noncompensable (0 percent) evaluation for left knee DJD based upon limitation of extension have been met.  38 U.S.C.A. § 1155, 5107 (West 2015); 38 C.F.R. §§ 3.303, 3.321, 4.1, 4.40, 4.45, 4.71a, DC 5261 (2017).

4.  The criteria for an initial evaluation of 10 percent for a left knee disability based upon osteoarthritis with painful motion have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, DC 5003 (2017).

5.  From August 5, 2014, the criteria for an evaluation in excess of 10 percent for DJD of the left knee based upon limitation of flexion have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, DC 5260 (2017).

6.  The criteria for establishing entitlement to an effective date prior to March 20, 2009, for the award of TDIU benefits have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Board has considered the Veteran's claim(s) and decided entitlement based on the evidence.  Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claims.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).  

The Board notes that attempts were made (unsuccessfully) to obtain the Veteran's Social Security Administration (SSA) records.  The Veteran was also contacted, but he notified VA in July 2012 that he did not have copies of his SSA records and was not aware of where copies of these records could be obtained.  As such, all reasonable efforts have been made to obtain these records.  

The Board further notes that the Veteran has not been afforded a VA examination for his left knee since August 2014.  However, a more recent examination is not necessary in this case.  In Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992), the Court held that fulfillment of the VA's duty to assist included thorough and contemporaneous examination be provided when the record before the Board contained no evidence of the then-current level of disability.  See also Caffrey v. Brown, 6 Vet. App. 377 (1994).  

However, the Board has not found this to mean that the Court has established a specific time limit beyond which a new examination is required.  Reexaminations are required if the evidence indicates there has been a material change in a disability or that the current rating is incorrect.  38 C.F.R. § 3.327 (2014).  In the present case, there is no medical evidence or allegation by the Veteran to suggest that his left knee disability has increased in severity since his last VA examination.  As such, a new examination is not required at this time.  The Veteran retains the right to petition for a further increased rating by identifying new evidence.  

Therefore, the Board will proceed to adjudicate this case.

Entitlement to service connection for chloracne, to include as due to herbicide exposure

The Veteran seeks service connection for chloracne due to Agent Orange exposure.  His tenure of service includes "boots on the ground" in the Republic of Vietnam.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2015); 38 C.F.R. § 3.303 (a) (2017).  To establish service connection for a current disability, a Veteran must show the existence of a present disability; in-service incurrence or aggravation of a disease or injury; and a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004). 

Service connection may be presumed for certain chronic diseases which develop to a compensable degree within one year after discharge from service, even though there is no evidence of the disease during the period of service. That presumption is rebuttable by probative evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2015); 38 C.F.R. 3.307, 3.309(a) (2017). 

A Veteran who served in the Republic of Vietnam between January 9, 1962, and May 7, 1975, is presumed to have been exposed to certain herbicide agents during that service, absent affirmative evidence to the contrary. Service in the Republic of Vietnam includes service in other locations if the conditions of service involved duty or visitation in Vietnam. 38 U.S.C.A. § 1116 (f) (West 2015); 38 C.F.R. § 3.307 (a)(6)(iii) (2017). 

To established service connection based on that presumption, the evidence must show manifestation of a presumptive disease to a degree of 10 percent or more within the time period specified for each disease. 38 C.F.R. § 3.307 (a)(6)(ii) (2017).

The following diseases are associated with herbicide exposure for purposes of the presumption: AL amyloidosis, chloracne or other acne-form diseases consistent with chloracne, Type 2 diabetes (also known as Type II or adult-onset diabetes mellitus), Hodgkin's disease, ischemic heart disease, all chronic B-cell leukemias, multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma). 38 C.F.R. § 3.309 (e) (2017).

The diseases listed at § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acne-form disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year, after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service. 38 C.F.R. § 3.309 (2017).

VA has determined that there is no positive association between exposure to herbicides and any other condition for which it has not specifically determined that a presumption of service connection is warranted.  Notice, 75 Fed. Reg. 81,332 (Dec. 27, 2010).

Even if a Veteran is not entitled to presumptive service connection for a disease claimed as secondary to herbicide exposure, VA must also consider the claim on a direct service-connection basis.  When a disease is first diagnosed after service, but not within the applicable presumptive period, service connection may nonetheless be established by evidence demonstrating that the disease was in fact incurred in service.  Combee v. Brown, 34 F.3d 1039   (Fed. Cir. 1994).

As a preliminary matter, the Board notes that while the Veteran's exposure to herbicides has been conceded, he does not meet the criteria for presumptive service connection for chloracne as there is no evidence of a current diagnosis or that the condition manifested to a degree of 10 percent or more within one year of separation, or the last exposure to herbicides during service. 38 C.F.R. § 3.309 (2017).

Review of the Veteran's service treatment records (STRs) indicates  that the Veteran was treated for bilateral sebaceous cysts of the cheeks in 1966.  No complaints of symptoms related to chloracne were referenced or indicated.

Post service treatment records reveal treatment for acne in May 2011.  An October 2015 dermatology note references the Veteran's use of clindamycin (as needed); however, no active acne lesions were reported on the date of the examination.

In January 2014, the Veteran underwent a VA examination in which he reported the onset of chloracne in 1966 or 1968 during active service.  He contends that the cysts located on his back, face and the top of his head were evidence of his chloracne condition.  The cysts were removed in service.  During service in the Navy in 1982, the Veteran reported inflammation and the appearance of additional cysts on the chest wall and scalp.  Post-separation improvement in symptoms was denied.  Following an in-person clinical evaluation, the examiner diagnosed the Veteran with seborrheic dermatitis that impacts less than 5 percent of the total body and exposed area.  There was no evidence of acne during the examination and no incapacitating episodes were reported.  The examiner opined that there was no evidence of chloracne.

In October 2015, the Veteran underwent a subsequent VA examination.  Based upon an in-person evaluation, the examiner identified four skin disorders; skin tags of the right mid and posterior axilla, seborrheic keratosis and lentigo of chest, back, and upper extremities, tinea cruris of the groin, and acne.  No diagnosis of chloracne was identified.  Acne, which was thought to be brought on by steroid use (per a May 2011 dermatology note) that was presently in good control, meaning it had resolved without residuals.  No active acne skin lesions were noted upon examination.  

For each condition identified, the examiner opined that it is less likely than not that the condition resulted from Agent Orange exposure.  The examiner explained that skin tags typically are due to skin friction and redundant tissue and are not related to service.  Skin tags are associated with aging and overweight or obese condition frequently.  The Veteran's skin tags were less likely than not due to service due to the long time lag from service and were less likely than not due to agent orange exposure as there was no evidence of any association between these conditions to the examiner's knowledge or in the literature.  There was also no evidence of skin tags in the Veteran's service treatment records.  

As for the multiple seborrheic keratosis and lentigo of the back, chest and upper extremities, the examiner concluded that this may be due to sun exposure and aging.  The Veteran had a deep tan at the time of the current examination and at least 27 years had elapsed since service.  Therefore, it was less likely than not that this condition was related to service.  There was also no relation of either seborrheic keratosis or lentigo to agent orange exposure based on the examiner's knowledge and a review of the medical literature.  

As for the Veteran's tinea cruris, this was noted to be a fungal infection that was seen commonly in  males of all ages.  It was related to the warm moist environment of the groin and may recur periodically depending on hygiene, body mass index and a number of other factors.  It was less likely than not related to military service as there were no clinical records of diagnosis or treatment for this condition in the service treatment records.  There was also no association of tinea infection to agent orange per the examiner's knowledge and a review of the medical literature.  

Finally, regarding the Veteran's acne (which was specifically noted not to be chloracne), this condition was diagnosed in 2011 by dermatology.  It was felt to be related to steroid use at that time.  The Veteran reported that he was still using active treatment (clindamycin cream) for this condition, but no active acne lesions were noted during their current examination.  There was no current diagnosis of chloracne and the Veteran's acne appeared to have resolved without residuals.  There was also no diagnosis of acne until May 2011 and no diagnosis of acne or chloracne in the Veteran's service treatment records.  As such, it was less likely than not that this condition was related to service, including exposure to agent orange.  

The preponderance of the above evidence demonstrates that the Veteran is not entitled to service connection for a skin disorder, to include chloracne on a presumptive or direct basis.  There is no evidence that the Veteran has a current diagnosis of chloracne and therefore, service connection on a direct basis for this condition cannot be established.  There must be a current diagnosis of a disorder for service connection to be granted.  Hickson v. West, 12 Vet. App. 247, 252 (1999).  Without a medical diagnosis, the Board must deny the Veteran's claim.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  

Likewise, while there are diagnoses of other skin conditions, the examiner concluded that it was less likely than not that any of these conditions were related to military service.  Accordingly, the Board finds that the preponderance of the evidence is against the claim and the benefit-of-the-doubt doctrine does not apply. See 38 U.S.C.A. § 5107 (b) (West 2015); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).  As such, service connection for a skin disorder on a direct basis is not warranted.  Service connection for chloracne on a presumptive basis is also not warranted, as there is no evidence of a diagnosis of chloracne at any time during the pendency of this claim.  

The Board recognizes that the Veteran believes he suffers from a current skin disability that manifested during, or as a result of, his active military service.  However, the record does not contain any evidence to suggest that the Veteran has the requisite training or expertise to diagnose himself with a current disability of the skin and provide a medical opinion as complex as linking it to experiences during his military service decades earlier.  As such, the Veteran's assertions fail to demonstrate that service connection for a skin disorder is warranted.  The competent medical evidence of record has found that any current skin disability is less likely than not related to military service.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The claim of entitlement to service connection for a skin disorder, to include chloracne, on a direct or presumptive basis, must be denied.

Entitlement to an evaluation in excess of 10 percent disabling for DJD of the left knee as manifested by slight instability; Entitlement to an evaluation of 10 percent disabling, but no higher, for DJD of the left knee based upon limitation of flexion, and Entitlement to a separate evaluation for DJD of the left knee based upon limitation of extension.

Disability evaluations are determined by comparing the Veteran's current symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. Part 4 (2017).  

DC 5257 provides ratings for recurrent subluxation or lateral instability.  Slight disability warrants a 10 percent rating and a moderate disability warrants a 20 percent rating.  Severe disability warrants a 30 percent rating.  38 C.F.R. § 4.71a, DC 5257 (2017).

DC 5260 provides ratings based on limitation of flexion of the leg.  Limitation of flexion to 60 degrees warrants a non-compensable rating.  Limitation of flexion to 45 degrees warrants a 10 percent rating.  Flexion limited to 30 degrees warrants a 20 percent rating.  38 C.F.R. § 4.71a, DC 5260 (2017).

DC 5261 provides ratings based on limitation of extension of the leg.  Limitation of extension to 5 degrees warrants a non-compensable rating.  Limitation of extension to 10 degrees warrants a 10 percent rating.  Extension limited to 15 degrees warrants a 20 percent rating.  38 C.F.R. § 4.71a, DC 5261 (2017).

The Veteran's service-connected right knee disability is not entitled to compensation under DCs 5256, 5259, 5262, and 5263, as they require evidence of ankylosis, cartilage removal, tibia/fibula impairment, and/or genu recurvatum, respectively.  38 CFR 4.71a (2017); see Butts v. Brown, 5 Vet. App. 532, 538 (1993) (holding that the assignment of a particular DC is "completely dependent on the facts of a particular case").

As a preliminary matter, the Board acknowledges that a September 2015 BVA decision indicated that a separate evaluation of 10 percent disabling was warranted for left knee DJD based upon limitation of flexion under DC 5260 from August 5, 2014.

In a December 2016 Memorandum decision by the United States Court of Appeals for Veterans Claims (CAVC), the court vacated and remanded the part of the September 2015 BVA decision regarding the Veteran's claim for separate disability rating of 10 percent, but no higher, for left knee DJD manifested by limitation of flexion, effective August 5, 2014, and denied a disability rating in excess of 10 percent for service-connected DJD of the left knee.  The Court found that the Board erred in failing to discuss favorable evidence, specifically the May 2012 examiner's finding that the appellant experienced pain on flexion at 0 degrees, or before he began to flex.

Review of the record indicates that the Veteran was afforded three separate VA examinations to assess the nature, etiology, and current severity of his DJD of the left knee.

During an April 2009 VA examination, the Veteran reported having an increase in the frequency of pain in his left knee over the past two years.  He described symptoms including swelling, giving way, instability, stiffness, weakness, incoordination, decreased speed of the joint motion, and tenderness in his left knee. He also reported severe flare-ups of pain every two to three weeks which lasted three to seven days.  He denied experiencing dislocation, subluxation, or locking episodes.  Intermittent use of crutches was reported during flare-ups of pain.  On examination, the examiner noted slight edema, tenderness, pain at rest, mild weakness, and guarding of movement of the left knee.  The Veteran demonstrated left knee extension to 0 degrees and flexion to 90 degrees. There was objective evidence of pain with active motion.  After repetitive use testing, flexion of the left knee was limited to 80 degrees.  There was no joint ankylosis.  His gait was antalgic.  An x-ray study showed mild osteoarthritis of the left knee.  A diagnosis of mild DJD of the left knee with a loose body was assigned.  The examiner noted that the Veteran's left knee condition impacted his performance of normal daily activities.

In a June 2010 statement, the Veteran's representative contended that the April 2009 VA examiner did not address the Veteran's decreased functioning during flare-ups despite the notation that the Veteran had lost 10 degrees of flexion during repetitive motion testing.  The representative also asserted that the April 2009 VA examination report showed x-ray evidence of "confirmed osteoarthritis" of the left knee. 

During a March 2012 VA examination, the Veteran reported flare-ups of left knee pain approximately twice per month that lasted up to one week.  Oral medications were used to treat the pain during flare-ups; however, the pain required rest and elevation of the left knee and limited physical activity.

On examination, the Veteran's left knee extension was limited to 5 degrees and flexion was limited to 75 degrees. There was objective evidence of pain with active motion.  The Veteran's functional loss due to limited range of motion of the left leg knee was noted as less movement than normal, incoordination, weakened movement, swelling, instability of station, disturbance of locomotion, interference with sitting/standing/weight-bearing, and atrophy of disuse.  The Veteran also complained of shin splints and referenced constant use of knee braces and/or a cane to aid with mobility.  The VA examination confirmed the prior diagnosis of degenerative arthritis with no evidence of subluxation on X-ray.

During an August 2014 VA examination, the Veteran's range of motion of the left knee was limited to 45 degrees of flexion, with no limitation of extension indicated.  There was no objective evidence of pain on motion.  The examiner indicated that the Veteran had additional limitation in range of motion following repetitive use, however, no changes were noted during the current examination.  The Veteran's functional loss was noted as less movement than normal.  There was no evidence of subluxation or dislocation.  Muscle strength was normal. Evidence of tenderness to palpation was noted.  The examiner noted that pain, weakness, fatigability or incoordination could limit functional ability during flare-ups and as a result from repetitive use over time.  In fact, the Veteran reported shin splints and trouble walking during flare-ups.  Occasional use of a knee brace and a cane were reported to ease pressure on hips and both knees.  The Veteran reported use of a walker or wheelchair to assist with mobility when attending doctor's appointments.  The prior diagnosis of degenerative arthritis was confirmed following the VA examination, with no evidence of subluxation on X-ray.

For the entire period on appeal, the Veteran has reported chronic knee pain that becomes worse with walking or physical activity, sensations of instability, weakness, periodic swelling and shin splints.  In March 2012, the medical evidence revealed that the Veteran's extension of the left knee was limited to 5 degrees, with flexion limited to 75 degrees.  In August 2014, the Veteran's symptoms revealed an increase in severity as flexion of the left knee was limited to 45 degrees, with no limitation of extension indicated (0 degrees).  Throughout the rating period, the Veteran has complained of chronic symptoms including pain, weakness, and instability, limited endurance for prolonged walking or standing, and use of assistance devices to assist with mobility.  In light of the forgoing, the Board finds the Veteran competent to report his symptoms and finds his statements credible.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).

Accordingly, the Board finds that an evaluation in excess of 10 percent for slight lateral instability under DC 5257 is not warranted.  As previously noted, a higher evaluation under DC 5257 requires evidence of moderate instability.  See 38 C.F.R. § 4.130.  The words "slight," "moderate," and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions."  38 C.F.R. § 4.6 (2017).  The Board does not find that the Veteran's symptoms have risen to the level of "moderate" at any time during the pendency of this claim, as instability and subluxation was not found upon examination in August 2014.  

However, the Board does find that an initial evaluation of 10 percent for limitation of motion of the left knee is warranted.  While the Veteran did not meet the schedular criteria for limitation of extension or flexion prior to August 5, 2014, the April 2009 VA examination report does reflect X-ray evidence of arthritis with painful motion.  Degenerative arthritis, which the Veteran has been diagnosed with in this case, is rated under Diagnostic Code 5003.  Degenerative arthritis, when established by X-ray findings, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  For purpose of rating disability from arthritis, the knee is considered a major joint.  38 C.F.R. § 4.45(f).  The diagnostic codes that focus on limitation of motion of the knee are Diagnostic Codes 5260 and 5261.  

The preponderance of the evidence of record demonstrates that an evaluation of 10 percent disabling under DC 5260 adequately reflects the Veteran's DJD of the left knee based upon limitation of flexion to 45 degrees throughout the pendency of this appeal.  38 C.F.R. § 4.7a. (2017); See also Hart v. Mansfield, 21 Vet. App. 505 (2007).  A separate noncompensable evaluation (0 percent) based upon limitation of extension to 5 degrees is also warranted from March 29, 2012, pursuant to DC 5261.  38 C.F.R. § 4.71a (2017).  

Normal range of motion of the knee is to zero degrees extension and to 140 degrees flexion.  See 38 C.F.R. § 4.71a, Plate II.  Under Diagnostic Code 5260, a noncompensable rating will be assigned for limitation of flexion of the leg to 60 degrees; a 10 percent rating will be assigned for limitation of flexion of the leg to 45 degrees; a 20 percent rating will be assigned for limitation of flexion of the leg to 30 degrees; and a 30 percent rating will be assigned for limitation of flexion of the leg to 15 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260.  At no time during the pendency of this claim has the Veteran been found to have limitation of flexion to 30 degrees or less.  As such, a higher evaluation cannot be established based on limitation of flexion.  

Under Diagnostic Code 5261, a noncompensable rating will be assigned for limitation of extension of the leg to 5 degrees; a 10 percent rating will be assigned for limitation of extension of the leg to 10 degrees; a 20 percent rating will be assigned for limitation of extension of the leg to 15 degrees; a 30 percent rating will be assigned for limitation of extension of the leg to 20 degrees; a 40 percent rating will be assigned for limitation of extension of the leg to 30 degrees; and a 50 percent rating will be assigned for limitation of extension of the leg to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  At no time during the pendency of this claim does the evidence of record show extension limited to 10 degrees or more, and as such, a compensable evaluation is not warranted.  


Evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of their normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.  However, despite the Veteran's complaints of additional symptoms such as pain and weakness, the evidence of record does not reflect that the Veteran has suffered functional loss to such an extent as to warrant a higher schedular evaluation based on limitation of motion at any time during the pendency of this claim.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to increased rating for a left knee disability must be denied.  A separate evaluation of 0 percent for limitation of extension of the left knee is granted, and as such, the claim is granted in this limited regard.  

Earlier effective date for the grant of TDIU benefits prior to March 20, 2009.

The Veteran also contends that he is entitled to an effective date prior to March 20, 2009, for the grant of TDIU benefits.  

The statutory guidelines for the determination of an effective date of an award of disability compensation are set forth in 38 U.S.C.A. § 5110.  Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400.  

A specific claim in the form prescribed by the Secretary of VA must be filed in order for benefits to be paid to any individual under the laws administered by the VA.  38 U.S.C.A. § 5101(a).  A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication indicating an intent to apply for a benefit under the laws administered by the VA may be considered an informal claim provided it identifies, but not necessarily with specificity, the benefit sought.  See 38 C.F.R. § 3.155(a); Servello, 3 Vet. App. at 199 (holding that 38 C.F.R. § 3.155(a) does not contain the word "specifically," and that making such precision a prerequisite to acceptance of a communication as an informal claim would contravene the Court's precedents and public policies underlying the statutory scheme).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  An application is defined as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); see also Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 1999), (an expressed intent to claim benefits must be in writing in order to constitute an informal claim; an oral inquiry does not suffice).

38 C.F.R. § 3.155(c) provides that when a claim has been filed which meets the requirements of 38 C.F.R. § 3.151 or 38 C.F.R. § 3.152, an informal request for increase or reopening will be accepted as a claim.

The record reflects that the Veteran submitted a claim of entitlement to an increased rating, to include unemployability, on March 20, 2009.  The record contains no prior documentation that can reasonably be interpreted as a formal or informal claim of entitlement to TDIU benefits.  As such, the earliest communication from the Veteran of record that can reasonably be interpreted as a claim of entitlement to TDIU benefits is from March 20, 2009.  An earlier effective date cannot be established.  See 38 C.F.R. § 3.400.  

The Board recognizes that the Veteran believes he is entitled to an effective date prior to March 20, 2009, for the award of TDIU benefits.  In a statement received from the Veteran's attorney in May 2014, it was noted that the Veteran had not worked in a significant way in over 20 years.  While the Veteran may very well believe that he has been unable to work prior to March 20, 2009, this does not reflect that an earlier effective date for the award of TDIU benefits is warranted.  The regulations pertaining to effective dates are quite clear.  The effective date of an award of compensation based on an original claim will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400.  In the present case, a claim was not received until March 20, 2009.  As such, an effective date prior to March 20, 2009, cannot be established.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to an effective date prior to March 20, 2009, for the award of TDIU benefits must be denied.









	(CONTINUED ON NEXT PAGE)
ORDER

The Veteran's claim for entitlement to service connection for a skin disorder, claimed as chloracne, to include as due to herbicide exposure is denied.

The Veteran's claim for entitlement to an evaluation in excess of 10 percent disabling for DJD of the left knee as manifested by slight instability is denied.

An initial evaluation of 10 percent for limited motion of the left knee with pain is granted.

The claim of entitlement to an evaluation in excess of 10 percent for a left knee disability based on limitation of flexion is denied.

A separate noncompensable (0 percent) evaluation for limitation of extension of the left knee is granted.  

The Veteran's claim of entitlement to an effective date prior to March 20, 2009, for the award of TDIU benefits is denied.  



____________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


